Case 20-11602-BLS   Doc 8-1   Filed 06/19/20   Page 1 of 4



                        EXHIBIT 1

                      Bar Date Notice
                    Case 20-11602-BLS        Doc 8-1     Filed 06/19/20     Page 2 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                             Chapter 11

    FACTOM, INC.,1                                     Case No. 20-11602

                             Debtor.

                                          BAR DATE NOTICE

To:          All known creditors and their counsel (if known); all parties on the Del. Bankr. L.R. 2002-
             1(c) service list; all equity security holders; the Subchapter V Trustee; the United States
             Trustee; all taxing authorities for jurisdictions where the Debtor does business

                                            THE BAR DATES

       1.      On June 18, 2020 (“Petition Date”) the Debtor commenced a chapter 11 case in the
United States Bankruptcy Court for the District of Delaware.

        2.     By Order entered [•], 2020 [D.I. [•]], the Court fixed [•], 2020 (“General Bar Date”)
as the deadline for each person or entity, other than a governmental unit, that holds or asserts a
claim against the Debtor that arose or is deemed to have arisen prior to [•], 2020 (“Petition Date”)
(including claims entitled to priority under Bankruptcy Code section 503(b)(9)), to file a proof of
claim in the Debtor’s bankruptcy case

       3.      The Order further fixed [•], 2020 (“Governmental Bar Date”) as the deadline for
each governmental unit that holds or asserts a claim against the Debtor that arose or is deemed to
have arisen prior to the Petition Date to file a proof of claim in the Debtor’s bankruptcy case.

       4.     In addition, the Order provides, that if the Debtor amends its Schedule D or
Schedule E/F (“Schedules”) to change the amount, nature, classification or characterization of a
debt owing to a creditor, the affected creditor shall have until thirty (30) days from the date on
which notice of the amendment was served, pursuant to Local Rule of Bankruptcy Practice and
Procedure 1009-2 (“Amended Schedules Bar Date”), to file a proof of claim in respect of the
amendment.

        5.      Finally, the Order provides if the Debtor rejects an executory contract or unexpired
lease, the contract or lease counterparty shall have until thirty (30) days after service of notice of
the rejection to file a proof of claim asserting a right to payment on account of rejection damages
(said deadline, together with the General Bar Date, Governmental Bar Date and Amended
Schedules Bar Date, the “Bar Dates”).



1
 The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
              Case 20-11602-BLS         Doc 8-1     Filed 06/19/20     Page 3 of 4




              PERSONS EXEMPTED FROM FILING PROOFS OF CLAIM

        6.      You must file a proof of claim in the Debtor’s bankruptcy case if you have a claim
that arose or is deemed to have arisen before the Petition Date, unless you have been exempted
from having to file one pursuant to the Order. The following persons and entities have been so
exempted:

                  Any person or entity whose claim is listed in the Schedules and is not marked
                   contingent, unliquidated or disputed, and who does not dispute the amount or
                   characterization of the claim as set forth in the Schedules.

                  Any claimant who holds a claim the filing of which is subject to a specific date
                   fixed by the Court other than as provided in the Order.

                  Any creditor whose claim has been paid in full or otherwise satisfied by the
                   Debtor or another party.

                  Current directors and officers of the Debtor who assert claims for
                   indemnification or contribution arising on account of services to the Debtor.

                   INSTRUCTIONS FOR FILING PROOFS OF CLAIM

         7.     Enclosed is a proof of claim for use in this chapter 11 case. Additional copies may
be obtained at https://www.uscourts.gov/forms/bankruptcy-forms (click “Proof of Claim”) or on
written request to Debtor’s counsel Jeffrey Chubak, whose mailing and e-mail address are set forth
in the final paragraph of this notice.

       8.     Proofs of claim may be filed either electronically or by mail. Do not file a proof of
claim using both methods.

        Instructions for Filing Proofs of Claim Electronically: Proofs of claim may be filed
electronically at http://www.deb.uscourts.gov/claims-information; or alternatively, by CM/ECF
by registered users of the CM/ECF system.

       Instructions for Filing Proofs of Claim by Mail: Alternatively, proofs of claim may be filed
by mailing the original to the Court at the following address: United States Bankruptcy Court for
the District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801.
Proofs of claim must be mailed early enough so that it is received by the Court on or before the
applicable Bar Date. The Court will not accept proofs of claim submitted by fax. In addition, in
accordance with Local Rule of Bankruptcy Practice and Procedure 3003-1(b)(i), a copy of the
proof of claim must also be transmitted to the Debtor’s counsel Jeffrey Chubak, whose mailing
and e-mail address are set forth below.

                     CONSEQUENCES OF MISSING THE BAR DATE

        9.     In accordance with Rule 3003(c)(2), the Order provides that any person or entity
that is required to file a proof of claim and who fails to do so by the Bar Date associated with
such claim shall not be treated as a creditor with respect to such claim for the purposes of
              Case 20-11602-BLS          Doc 8-1    Filed 06/19/20      Page 4 of 4




voting and distribution, and shall be forever barred from asserting such claim against the
Debtor or its estate.

        10.     The fact that you have received this notice does not mean that you have a claim or
that the Debtor believes you have one. The Debtor is required to serve this notice on a wide variety
of parties including equity security holders pursuant to Local Rule of Bankruptcy Practice and
Procedure 2002-1(e).

                                          QUESTIONS

       11.   If you have any questions concerning this notice, or wish to request a copy of the
Order, you may contact Debtor’s counsel, Jeffrey Chubak, whose mailing and e-mail address and
phone number are set forth below.


Dated: [•], 2020                                     KLEIN LLC

                                                     /s/
                                                     Julia Klein (DE 5198)
                                                     919 North Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     (302) 438-0456
                                                     klein@kleinllc.com

                                                     - and -

                                                     Jeffrey Chubak (pro hac vice)
                                                     AMINI LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     jchubak@aminillc.com
                                                     Proposed Attorneys for the Debtor
